RYMER, Circuit Judge,
with whom O’SCANNLAIN, Circuit Judge, joins,
concurring in the result:
I agree with Judge Thompson’s disposition of Bates’s appeal, assuming the merits are reached and that an Anderson /Burdick balancing test is required. However, I write separately for two reasons: First, to explain why I believe that the district court should not have entertained this action because it involves the same claim by related parties already considered and decided by the California Supreme Court. In effect, we are asked to review the state supreme court’s opinion that Proposition 140 is constitutional — but that’s not our right to do. Only the United States Supreme Court can overturn a decision by the highest court of a state. For a federal district court to make an independent determination of constitutionality in the face of a final state court adjudication on the same point implicates well-settled doctrines of finality, federalism, and the limits of appellate jurisdiction. Therefore, in my view, the district court lacked the authority to proceed; and in any event, should have declined to do so on grounds of res judicata.
Second, assuming that we have jurisdiction, I write separately to suggest that the state’s interest in Proposition 140 is somewhat different, and even stronger than Judge Thompson acknowledges, because the people of the State of California exercised their own constitutional right to choose the form of their representation in the legislative branch of state government. In this they acted in accordance with the Constitution’s guarantee that citizens of each state shall have the right to’ determine the structure of their own government so long as it is republican in form. Since the state’s interest in structuring the state legislature is firmly rooted in the Constitution, a decision to adopt term limits for state officers is presumptively constitutional. In that Proposition 140 is content neutral and no one suggests it discriminates on any basis plainly precluded by other provisions of the Constitution, the presumption is not overcome. For the same reasons, the state’s interest in prescribing the qualifications of state officeholders is so powerful, given its constitutional dimension, that the decision to set the number of terms in office as a qualification easily survives whatever scrutiny is required.
I
In Legislature v. Eu, 54 Cal.3d 492, 286 Cal.Rptr. 283, 816 P.2d 1309 (1991), the Legislature, several individual legislators, and various citizens, voters and taxpayers brought the same constitutional challenges to Proposition 140 that Bates (then, as now, a member of the Legislature), other legislators, and other voters bring in this action. The Bates plaintiffs are represented by the same law firm that represented the plaintiffs in Eu. Apart from budgetary limitations in Proposition 140 that were at issue there but not here, the exact challenges to the constitutional validity of Proposition 140 were raised, considered, and decided by the California *856Supreme Court in Eu. The plaintiffs in both cases claim that the lifetime ban substantially burdens their fundamental First and Fourteenth Amendment rights. The court considered and balanced, under Anderson, the character and extent of injury to the incumbent’s right to run for public office and the voters’ right to reelect the incumbent; the legitimacy of the state’s asserted interests (restoring competitive elections, encouraging qualified candidates to seek public office, and eliminating unfair incumbent advantages); and the necessity of imposing the lifetime restriction. Having done so, the California Supreme Court concluded that the interests of the state in incumbency reform outweigh any injury to incumbent office holders and those who would vote for them, and therefore held that Proposition. 140 passes constitutional muster.
How can this ruling possibly be revisited?
A
No federal court except for the United States Supreme Court has appellate jurisdiction over final decisions of the California Supreme Court. As the United States Supreme Court made clear in Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923), when a state court decides a federal constitutional question that actually arose in the cause before it, its decision is open to reversal or modification by the United States Supreme Court. Unless and until that happens, however, it is an effective and conclusive adjudication. See also District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). In Eu, the California Supreme Court had to decide whether term limits imposed by Proposition 140 violated the United States Constitution, and its decision, whether right or wrong, was a proper exercise of that court’s jurisdiction. Accordingly, no court of the United States other than the Supreme Court can entertain a proceeding to reverse or modify it because to do so would be to exercise appellate jurisdiction which federal district courts (and we) do not have over state court judgments.
As we explained in Dubinka v. Judges of the Superior Court, 23 F.3d 218 (9th Cir.1994):
Federal district courts may exercise only original jurisdiction; they may not exercise appellate jurisdiction over state court decisions. This rule arises from the interplay of two jurisdictional statutes: 28 U.S.C. § 1331, which grants district courts original jurisdiction over “civil actions arising •under” federal law, and 28 U.S.C. § 1257, which grants the Supreme Court the right to review “final judgments ... rendered by the highest court of a State.”
Id. at 221 (citations omitted); see also Atlantic Coast Line R.R. Co. v. Brotherhood of Locomotive Eng’rs, 398 U.S. 281, 90 S.Ct. 1739, 26 L.Ed.2d 234 (1970).
The “Rooker-Feldman ” doctrine applies even when the challenge to a state court decision involves federal constitutional issues, because state courts are as competent as federal courts to decide federal constitutional issues. Dubinka, 23 F.3d at 221; Worldwide Church of God v. McNair, 805 F.2d 888, 891 (9th Cir.1986). Any qther rule would result in a waste of judicial resources, and cause needless friction between state and federal courts — as this case amply illustrates. See McNair, 805 F.2d at 891. Indeed, to re-review the constitutionality of Proposition 140 put the district court on a collision course with the California Supreme Court. At the very least this is unseemly, because the California Supreme Court had the right to decide Proposition 140’s constitutionality. The United States Supreme Court saw fit to let that court’s ruling stand. Appellate authority would be turned upside down if the federal district court were able effectively to “overrule” the California Supreme Court. Moreover, as a practical matter, disagreement between a federal district court (or this court) and the California Supreme Court would make a mess of California elections. This is why Rooker-Feldman instructs that a federal district court lacks jurisdiction to start down this path.
Of course, federal district courts do have jurisdiction over a general constitutional challenge to a state enactment that does not require review of a final state court decision *857in a particular ease.1 See, e.g., Feldman, 460 U.S. at 482-86, 108 S.Ct. at 1314-15 (challenge to application of bar admission rule differed from challenge to its constitutionality). In a close case, we decide whether a case falls on the side of a permissible general challenge, or the side of an impermissible appeal, by asking whether the constitutional challenge raised in the federal court was “inextricably intertwined” with the state court’s decision. See, e.g,, McNair, 805 F.2d at 890-93 (holding that we lacked jurisdiction); Dubinka, 23 F.3d at 221-22 (applying test but holding that we had jurisdiction). However, here, there can be no serious question that the constitutional challenge was “inextricably intertwined”; it is, in fact, the only thing decided by the California Supreme Court in Eu and it is the only thing the federal district court was asked to decide in Bates.
It seems clear to me, therefore, that the district court lacked jurisdiction and (apart from saying that), so do we.
B
But even if we have jurisdiction, related principles of finality embedded in res judica-ta also counsel against our revisiting what the California Supreme Court decided. Unsurprisingly, under California law, which we apply to this question,2 the doctrine of res judicata precludes parties or their • privies from relitigating a cause of action or issue that has been finally determined by a court of competent jurisdiction. Bernhard v. Bank of America, 19 Cal.2d 807, 810, 122 P.2d 892 (1942); Lucido v. Superior Ct., 51 Cal.3d 335, 341, 272 Cal.Rptr. 767, 795 P.2d 1223 (1990) (party asserting bar must show the factual or legal issues are identical; the issue was actually litigated and there was a final judgment on the merits; and the party to- be estopped was in privity). California recognizes, as we do, that claim and issue preclusion curtail vexatious litigation, promote judicial economy, and avoid the issuance of inconsistent judgments that undermine the' integrity of the judicial system. See Lynch v. Glass, 44 Cal.App.3d 943, 948, 119 Cal.Rptr. 139 (1975). Each supports the state’s position in this case.
The legal issue in Eu and Bates is identical. The issue was actually, and actively, litigated in the California Supreme Court, which rendered a final judgment on the merits. And legislators as well as voters were parties to Eu, as they are in Bates. To be sure, they are different legislators, and different constituents, but I fail to see what difference that makes because their respective interests (in succeeding themselves or voting for incumbents) are precisely the same. So "is their lawyer. Thus, the Bates plaintiffs share an identity of interest with, and adequate representation by, the losing parties in Eu. Under these circumstances, I cannot believe that any court in California would not feel itself, and a new set of voters or legislators, bound by the California Supreme Court’s decision in Eu. See Dyson v. California State Personnel Bd., 213 Cal.App.3d 711, 723-24, 262 Cal.Rptr. 112 (1989) (recognizing that the question is essentially" one of policy, focusing on whether the relationship between the party bringing the earlier suit and the nonparty bringing the current suit is “sufficiently close” to warrant preclusion).3
While courts in California may decline to apply the doctrine of collateral estoppel when preclusion would not serve the public interest and might work an injustice, see e.g., Kopp v. Fair Political Practices Comm’n, 11 Cal.4th 607, 47 Cal.Rptr.2d 108, 905 P.2d 1248 (1995), City of Sacramento v. State, 50 Cal.3d 51, 266 Cal.Rptr. 139, 785 P.2d 522 (1990); Louis *858Stores, Inc. v. Dep’t of Alcoholic Beverage Control, 57 Cal.2d 749, 22 Cal.Rptr. 14, 371 P.2d 758 (1962), neither reason would require a California court (or us) to revisit the constitutionality of Proposition 140. Nothing substantive changed about the application of Proposition 140 from October 10, 1991 (when Eu was decided), or from March 9, 1992 (when certiorari was denied), until 1995, when Bates filed this action — except that Bates himself came up against the term limits ban.4 That, however, cannot suffice, for the issue of constitutionality which Bates now raises was raised by his colleagues, and was fully litigated, in Eu by the state’s highest tribunal. Likewise, the same constitutional issues that Bates’s constituents raise were raised by his colleagues’ constituents in Eu. Therefore, no injustice inheres for new or different voters, or for new or different legislators; they are equally stuck with the ban on term limits. Nor do the intervening decisions in Burdick and Thornton suggest otherwise: assuming the Anderson test applies, Burdick supports the decision reached by the California Supreme Court (which applied the Anderson standard) because Burdick simply affirmed that the Anderson analysis also governs inquiries into the propriety of state election laws; and Thornton involved the attempt by a "state to impose term limits on a federal office, which raises different constitutional questions from the state’s adopting term limits on state offices.
Indeed, to reyisit the constitutionality of Proposition 140 subverts, rather than serves, the public interest. The California Supreme Court (the final arbiter of state law, and a court quite competent to decide federal constitutional law), made its decision and that decision was left in place when the United States Supreme Court refused to grant a writ of certiorari. It is obviously important for California elections to be held without continual confusion over the governing law. That is a powerful reason the validity of Proposition 140 should be settled by Eu.
I realize that, at the end of the day, whether preclusion principles apply is a matter of policy. But I believe that California courts would conclude that there are no “exceptional circumstances” which justify applying the “extremely narrow” public interest exception in this case. Arcadia Unified Sch. Dist. v. State Dep’t of Educ., 2 Cal.4th 251, 259, 5 Cal.Rptr.2d 545, 825 P.2d 438 (1992).
II
As Professor Tribe has pointed out, decisions about how people are to participate in their own representative government and how they choose to represent themselves is “the very essence of all self-government.” Laurence H. Tribe, American Constitutional Law 398 (2d ed.1988). So, even assuming that the district court had jurisdiction and properly refused to preclude repetitive litigation on the constitutionality of Proposition 140,1 start (and mostly stop) with the constitutional right exercised by the people of the State of California to have themselves represented in the legislative branch of their state government by citizen-legislators. That right resides in Article IV, § 4 of the United States Constitution, which declares that “[t]he United States shall guarantee to every State in this Union a Republican Form of Government.”
As Professor Merritt has explained, the Guarantee Clause restricts the federal government’s power to interfere with the organizational structure and governmental processes chosen by a state’s residents .... In order to ensure that state and local government remain responsive to their constituents, ... citizens must have the power to choose the governmental forms that work best for them. The guarantee clause, therefore, grants states control over their internal governmental machinery.
Deborah Jones Merritt, The Guarantee Clause and State Autonomy: Federalism for a Third Century, 88 Colum. L.Rev. 1, 41 (1988). Although there'is much debate about the full meaning of Article IV, § 4,5 at a minimum it promises the states authority to *859set qualifications for state and local offices (so long, at' least, as they do not otherwise discriminate on an invidious basis plainly prohibited by the Constitution). See Deborah Jones Merritt, Republican Governments and Autonomous States: A New Role for the Guarantee Clause, 65 U. Colo. L.Rev. 815, 828-829 (1994). ' ■ •
This principle has long been recognized by the Supreme Court. As the Court wrote in In re Duncan, 139 U.S. 449, 461, 11 S.Ct. 573, 577, 35 L.Ed. 219 (1891), “the distinguishing feature” of a republican form of government “is the right of the people to choose their own officers for governmental administration, and pass their own laws.” Most recently, Justice O’Connor reiterated the point writing for the plurality in Gregory v. Ashcroft, 501 U.S. 452, 111 S.Ct. 2395, 115 L.Ed.2d 410 (1991):
The present case concerns a state constitutional provision through which the people of Missouri establish a qualification for those who sit as their judges. This provision goes beyond an area traditionally regulated by the States; it is a decision of the most fundamental sort for a sovereign entity. Through the structure of its government, and the character of those who exercise government authority, a State defines itself as a sovereign. “It is obviously essential to the independence of the States, and to their peace and tranquility, that their power to prescribe the qualifications of their own officers ... should be exclusive, and free from external interference, except so far as plainly provided by the Constitution of the United States.” Taylor v. Beckham, 178 U.S. 548, 570-571, 20 S.Ct. 890, 897-898, 44 L.Ed. 1187 (1900). See also Boyd v. Nebraska ex rel. Thayer, 143 U.S. 135, 161, 12 S.Ct. 375, 381, 36 L.Ed. 103 (1892) (“Each State has the power to prescribe the qualifications of its officers and the manner in which they shall be chosen.”).
Gregory, 501 U.S. at 460, 111 S.Ct. at 2400. The authority of the people of the states to determine the qualifications of their officials
is an authority that lies at “ ‘the heart of representative government.’ ” It is a power reserved to the States under the Tenth Amendment and guaranteed them by that provision of the Constitution under which the United States “guaranteed to every State in this Union a Republican Form of Government.”
Id. at 463, 111 S.Ct. at 2402 (citations omitted).
Accordingly, when the people of California enacted Proposition 140 to set the number of terms in office as a qualification for members of their legislature, they were exercising an authority “that lies at the heart of representative government.” As the authority to determine the terms upon which state offices shall be held is grounded in Article IV, § 4, and to define how they want to. be represented is a right secured to the citizens of each state, a term limits qualification must be presumptively constitutional. Therefore, unless the qualification is plainly prohibited by some other provision in the Constitution, it is constitutional.
Proposition 140 discriminates against no one, applies equally to all citizens, and does nothing to restrict the franchise or freedom of association among like-minded voters and public officeholders (past, present or future). Thus, it is constitutional, for it is well within the range of decisions guaranteed to the citizens of California without federal interference.
For these reasons I would not start by analyzing Proposition 140 under the Anderson/Burdick test, because term limits are a qualification for office — not for access to the ballot. Yet I agree that if that test applies, California’s lifetime term limits pass muster for the reasons explained by Judge Thompson and one more: the state’s interest in the structure of its legislature is among the strongest possible interests that the citizens of California could have, because it lies at the core of the state’s constitutional authority.

. Even so, federal courts often abstain to allow the state courts to interpret state statutes first. See Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).


. Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S. 373, 379-82, 105 S.Ct. 1327, 1331-32, 84 L.Ed.2d 274 (1985); In re Russell, 76 F.3d 242, 244 (9th Cir.1996).


. See also Ferris v. Cuevas, 118 F.3d 122 (2nd Cir.1997) (recognizing the significance of representation by same attorney to application of res judicata principles in cases arising out of the City's refusal to certify initiative petitions where parties were similar but not identical and constitutional issues that could have been raised, but weren't, in state court were asserted in federal court action).


. Other legislators who are parties to this action became so at the invitation of the panel.


. See, e.g., Symposium, Ira C. Rothgerber, Jr. Conference on Constitutional Law: Guaranteeing a Republican Form of Government, 65 U. Colo. L.Rev. 709 (1994).